Citation Nr: 0520584	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  02-06 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. Tierney, Counsel




INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1990 and from January 1992 to June 1997.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, dated in October 2001, that denied the benefits 
sought on appeal.  The denial was duly appealed and the case 
has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.

The Board remanded the issue that is the subject of this 
decision in August 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for 
degenerative disc disease of the thoracic spine, also 
remanded in August 2003, is no longer in appellate status.  
The RO granted the veteran's claim in February 2005.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's service-connected lumbosacral strain is 
manifested by pain on motion and slight limitation of motion 
in the lumbar spine, with range of motion in the 
thoracolumbar spine measured from 75 degrees of flexion to 30 
degrees of extension and with combined range of motion of 225 
degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (as in effect from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In June 2001 and April 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence was to be provided by him and 
what part VA would attempt to obtain for him.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter also contained language in effect advising the veteran 
to submit or identify any evidence that he believed would 
help the RO decide his claim.  See Pelegrini v. Principi, 
18 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Throughout the course of this longstanding appeal, the 
veteran has been repeatedly advised of the evidence of record 
and the applicable rating criteria.  He has continued to 
submit or identify additional evidence in support of his 
appeal and that evidence was duly considered by the RO.  
Indeed, in the February 2005 Supplemental Statement of the 
Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  For the reasons set forth above, the 
Board finds that VA has fully satisfied its notification 
duties to the veteran and that he has not been prejudiced by 
any post-initial adjudication notification.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  In this case, the veteran's service medical records 
are on file and the RO obtained all available relevant post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. §5103A(c) (West 2002); 38 C.F.R. 
§3.159(c)(2), (3) (2004).  Moreover, the veteran has been 
afforded several VA medical examinations in connection with 
his claims.  The examination reports provide the necessary 
medical opinions.

The Board notes the veteran's representative requested that 
the veteran be provided with another VA examination prior to 
appellate consideration.  The Board notes that the veteran 
was examined in May 2004.  There is no evidence that the 
veteran's service-connected disability has worsened since 
that time.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §5103A(d) (West 
2002); 38 C.F.R. §3.159(c)(4) (2004).  Neither the veteran 
nor his representative has argued otherwise or presented any 
plausible showing of prejudice.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (2004). The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
38 C.F.R. § 4.45 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Factual Background

Review of VA treatment records shows consistent periodic 
complaints of low back pain.  He was noted to have ongoing 
low back pain in July 1998.

A September 1998 VA examination of the veteran's spine, noted 
the veteran thought that his back pain, although 
intermittent, was worse.  He complained that it was more 
difficult to bend because of low back pain.  He also had 
difficulty getting comfortable sitting.  His walking was 
asymptomatic.  He avoided lifting more than twenty pounds.  
On physical examination, he had normal spinal curvature, no 
paravertebral muscle spasm or tenderness.  There was a full 
range of motion of the lumbosacral spine, without any 
expression of pain.  Functional loss was secondary only to 
pain, and was mild.

In a November 2000 treatment note, the veteran was noted to 
have lower back pain, 7 on the pain scale, but with full 
range of motion.  He was able to do frog leg lifts, adduct, 
abduct, flex, and extend.

The veteran was examined by VA in July 2001.  At that time, 
he reported that he had lower and upper back pain (noting 
that this included the thoracic and cervical regions of the 
spine).  He reported pain and weakness, fatigue, lack of 
endurance, and stiffness.  The pain was in his lower back and 
the stiffness was in the muscles.  He had constant pain in 
the low back.  He had flare-ups described as distressing, 
sometimes occurring daily, and lasting for hours.  Nothing in 
particular seemed to trigger them.  Hot baths and Flexeril 
alleviated the symptoms.

He could attend to most activities of daily living, but noted 
that he was unable to push a lawn mower, climb stairs, or 
garden.  He did not indicate why.

The veteran's posture showed some loss of the lordotic curve.  
His gait was normal, and he did not appear to have limited 
function in standing or walking.  Examination of the lumbar 
spine showed painful motion with rotation to the left.  He 
had some increased tonus in the lumbar region without frank 
spasm.  There was mild tenderness on the left.  Straight leg 
raise test was negative bilaterally.

Flexion of the lumbar spine was zero to 95 degrees.  
Extension was to 35 degrees.  Bilateral side bend was to 40 
degrees.  Right and left rotation was to 35 degrees, but he 
had pain on the left from 15 to 35 degrees.  Range of motion 
was affected by pain, but was not additionally affected by 
fatigue, weakness, lack of endurance or incoordination.

The examiner concluded his report with a diagnosis of 
lumbosacral strain.  He noted that X-ray examination of the 
lumbar spine was normal.

The veteran was most recently examined by VA in May 2004.  
The veteran stated it was difficult to bend over.  He 
typically had constant stiffness with on and off sharp pain 
with average intensity of 6/10 lasting five to ten minutes, 
on average once per week.  Precipitating factors for flare-up 
of the lower back was forward bending.  The veteran reported 
additional functional limitation due to stiffness and pain 
with flare-up of thoracic pain.  The veteran stated 
alleviating factors were hot massages and showers.  He was 
taking Celebrex, prescribed by a private doctor, and using a 
back brace as needed.

The veteran was working as a computer technician for a phone 
company for the previous six months.  He denied any lost time 
from work in the prior six months.  He reported that over the 
previous year he had had two episodes of incapacitation due 
to his thoracic spine lasting on average three hours at a 
time.  

On physical examination, the veteran's posture and gait were 
within normal limits.  Range of motion was 75 degrees of 
flexion with onset of stiffness at a 45 degrees, pain at 55 
degrees, worsening at 75 degrees.  Hyperextension of the 
spine was to 30 degrees.  Right and left lateral movement was 
to 30 degrees.  Rotation was bilaterally to 30 degrees.  The 
veteran performed heel-and-toe gait without any 
complications.  He had a negative straight leg test 
bilaterally.  The veteran's lower extremities were negative 
for muscle atrophy.  There was no additional functional 
limitation due to pain, fatigue, weakness, lack of endurance 
or coordination with repetitive range of motion of thoracic 
spine.  

Review of the treatment records, both VA and private, shows 
the veteran was treated with medication, muscle relaxers and 
pain medication, and use of a TENS unit.  It does not appear 
that there were any periods of exacerbation that required bed 
rest prescribed by a physician.

Rating Criteria

Disabilities of the lumbar spine are evaluated in accordance 
with VA's Schedule for Rating Disabilities, set out at 
38 C.F.R. part 4.  In August 2003, amendments were made to 
the criteria used in rating disabilities of the spine, to 
include disabilities of the thoracolumbar spine, effective 
from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  The veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal which allows application of the 
prior versions of the applicable diagnostic codes at 
38 C.F.R. § 4.71a to the period on or after the effective 
dates of the new regulations.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time on 
or after the veteran's separation from service and 
(2) whether an increased rating is warranted under the 
"new" criteria for other disabilities of the thoracolumbar 
spine at any time on or after September 26, 2003.  The 
effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) 
(West 2002) (where compensation is awarded pursuant to any 
Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291-92 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  Id.

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. at 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  

The term "combined range of motion" refers to "the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation"; provided, 
however, that the aforementioned normal ranges of motion for 
each component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees  Id., Notes (2) and 
(4).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation greater than 10 percent under 
both the old and the new rating criteria.

The Board finds that under the old criteria the evidence 
supports a 10 percent disability rating under DC 5295 for 
lumbosacral strain.  Under those criteria, a noncompensable 
rating was assigned with slight subjective symptoms only.  A 
10 percent rating was assigned with characteristic pain on 
motion.  A 20 percent rating was assigned with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating was 
appropriate with severe symptomatology; with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a DC 5295 (2003)

The evidence shows the veteran's consistent complaints of 
characteristic pain on motion.  However, little objective 
evidence of low back disability meeting the criteria of 
former DC 5295 has been evident.  Significantly, there has 
been no evidence at any time of a unilateral loss of lateral 
spine motion in a standing position as is required for a 20 
percent disability rating.  On one occasion, he was noted to 
have left sided pain on rotation, but range of motion was 
equal.  None of the requisite findings being shown on 
examination at any time, the record also clearly demonstrates 
that the veteran's low back disability does not meet the 
criteria for a 40 percent rating under former DC 5295.

Review of the evidence under the criteria of former DC 5292, 
limitation of motion in the lumbar spine, shows nearly full 
range of motion upon examination.  In 1998, the veteran was 
noted to have a full range of motion, in July 2001 to 95 
degrees, and most recently to 75 degrees.  The Board finds 
that the 75 degrees of limitation of motion equates to a 
slight limitation of motion.  The evidence clearly does not 
demonstrate moderate or severe limitation of motion as is 
required for a 20 or 40 percent disability rating under 
former DC 5292 at any time.

Finally, with respect to the application of former Diagnostic 
Codes 5292, limitation of motion in lumbar spine, the Board 
acknowledges that the veteran has complained of limited 
motion, muscle spasm, and pain in his back since service.  
Further, the evidence postdating service contains objective 
evidence of some paraspinal tenderness, limitation of motion, 
and occasional muscle spasm on objective demonstration.  On 
the other hand, the objective post-service evidence also 
shows that he can flex his back to at least 75 degrees and 
can extend it to at least 30 degrees, as shown by the most 
recent VA examination.  His ambulation has been without pain, 
and he has exhibited full or near full motor strength on 
objective evaluation, with no neurogenic symptoms, and his 
coordination has been found to be intact.  In the Board's 
view, given the range of motion objectively noted since 
service, and in light of the findings indicating that he has 
normal or near-normal strength and good gait and 
coordination, the overall limitation of motion in his lumbar 
spine (even considering pain on use) cannot properly be 
characterized as "moderate" so as to warrant a higher 
rating under former Diagnostic Code 5292.  

Finally, with respect to current Diagnostic Code 5237 
(pertaining to lumbosacral strain), the Board acknowledges, 
as set forth previously, that the veteran has complained of 
limited motion, muscle spasm, and consistent pain in his back 
since service, and that there is objective evidence of 
paraspinal tenderness, limitation of motion, and occasional 
spasm.  However, as noted above, the objective post-service 
evidence shows that he can flex his thoracolumbar spine to at 
least 75 degrees, and that it is not ankylosed.  The 
veteran's combined range of motion at its most limited was 
225 degrees, well beyond the 120 degree criteria for a 20 
percent disability rating.  Accordingly, there is no basis 
for assigning a higher rating under the "new" criteria.

The Board has considered all other potentially applicable 
diagnostic codes.  Specifically, it must be noted that the 
evidence does not show that the veteran has intervertebral 
disc syndrome (IDS), such as to warrant consideration of his 
disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  No medical professional has ever 
diagnosed lumbosacral disc disease, and the findings in the 
evidence are not representative of disc disease (for example, 
the veteran does not complain of symptoms such as numbness or 
tingling, or radiation of pain or other symptoms into the 
lower extremities, and all sensory examinations have been 
normal).  There is also no evidence of fractured vertebrae, 
or ankylosis, that would support an evaluation under the 
criteria of Diagnostic Codes 5285, 5286, or 5289, 
respectively.  See 38 C.F.R. § 4.71a (2002).  

Additional considerations

The possibility of an extraschedular evaluation for the 
veteran's service connected disabilities has been considered.  
The present appeal does not present an exceptional or unusual 
disability picture with such factors as frequent 
hospitalization so as to preclude the use of the regular 
rating criteria.  Thus, an increased rating on an 
extraschedular basis under 38 C.F.R. § 3.321 is not in order.


ORDER

The claim of entitlement to an increased evaluation for 
lumbosacral strain is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


